DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (Amir), U.S. Publication No. 2016/0175600 in view of Forsberg et al. (Forsberg), U.S. Publication No. 2010/0076524.
Regarding Claim 1, Amir discloses a method of secure communication between 
an implanted device and an external device comprising: 
transferring energy over a link to the implanted device by the external device, said link configured to charge a power supply of the implanted device (i.e., charger transmitter 442 for wirelessly transferring energy to the wireless power receiver located in an IMD as described in paragraphs [0072]-[0073]); 
modulating a verification key onto to said link by said external device (in other words, communication between charger transmitter 442 and the IMD may be encrypted by a personal key; see paragraph [0078]); and 
encrypting communication, including at least one of control commands and performance parameters for the implanted device over a radio channel which is separate from said link using said verification key (in other words, simultaneously recharging and communicating data wirelessly to a subcutaneous rechargeable IMD as described in paragraph [0016]… charger transmitter 442 may include two communication channels, one for transferring energy to charge the rechargeable batteries, including modulated data for programming the flexible subcutaneous IMD and another for transmitting and receiving status information about the recharging process as described in paragraph [0078]).
Amir fails to disclose a transcutaneous energy transfer (TET) link.
Forsberg discloses a transcutaneous energy transfer (TET) link (as described in 
paragraph [0098], transcutaneous energy transfer systems can be utilized over extended periods of time, either to power the implanted medical device 16 over an extended period of time or to charge a replenishable power supply within implanted medical device 16.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Forsberg’s invention with Amir’s invention for providing greater therapeutic advantage to the patient and/or extends the time between charging effectively increasing patient comfort (see paragraph [0019] of Forsberg).
Regarding Claim 2, Amir and Forsberg disclose the method as described above where Forsberg discloses the TET link.  Amir further discloses wherein the radio channel includes a range at least twice as large as the link (see paragraph [0078]).
Regarding Claim 3, Amir and Forsberg disclose the method as described above where Forsberg discloses the TET link.  Amir further discloses wherein the link uses at least twice as much power for a transmission as the radio channel (see paragraph [0078]).
Regarding Claim 4, Amir and Forsberg disclose the method as described above where Forsberg discloses the TET link.  Amir further discloses wherein the link requires at least twice as time for a transmission as the radio channel (see paragraph [0049]).
Regarding Claim 5, Amir and Forsberg disclose the method as described above.  Amir fails to disclose wherein said transferring energy further includes: inducing a current in an implanted device by the external device.  Forsberg discloses wherein said transferring energy further includes: inducing a current in an implanted device by the external device (see paragraphs [0006] and [0051]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Forsberg’s invention with Amir’s invention for providing greater therapeutic advantage to the patient and/or extends the time between charging effectively increasing patient comfort (see paragraph [0019] of Forsberg).
Regarding Claim 6, Amir and Forsberg disclose the method as described above.  Amir further discloses further comprising: charging a battery of said implanted device with said transferred energy (see paragraph [0078]).
Regarding Claim 31, Amir and Forsberg disclose the method as described above.  Amir fails to disclose wherein said TET link comprises an inductive coupling.  Forsberg discloses wherein said TET link comprises an inductive coupling (see paragraph [0051]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Forsberg’s invention with Amir’s invention for providing greater therapeutic advantage to the patient and/or extends the time between charging effectively increasing patient comfort (see paragraph [0019] of Forsberg).
Regarding Claim 32, Amir and Forsberg disclose the method as described above.  Amir fails to disclose wherein said inductive coupling is via a first inductance coil configured as part of said external device and a second inductance coil configured as part of said implanted device.  Forsberg discloses wherein said inductive coupling is via a first inductance coil configured as part of said external device and a second inductance coil configured as part of said implanted device (see paragraph [0051]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Forsberg’s invention with Amir’s invention for providing greater therapeutic advantage to the patient and/or extends the time between charging effectively increasing patient comfort (see paragraph [0019] of Forsberg).  
	
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir and Forsberg in view of Wang et al. (Wang), U.S. Publication No. 2018/0145838.
Regarding Claim 7, Amir and Forsberg disclose the method as described 
above.  Amir and Forsberg fails to disclose wherein said verification key is a public key and wherein said encrypting includes transmitting a message from said implanted device over said radio channel using asymmetric encryption and said public key.  Wang discloses wherein said verification key is a public key and wherein said encrypting includes transmitting a message from said implanted device over said radio channel using asymmetric encryption and said public key (see paragraphs [0032] and [0065]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang’s invention with Amir’s and Forsberg’s invention to enhance security (see Wang’s abstract).
Regarding Claim 8, Amir and Forsberg disclose the method as described 
above.  Amir and Forsberg fails to disclose wherein said message includes a session key, the method further comprising: encrypting a command to said implanted device with said session key.  Wang discloses wherein said message includes a session key, the method further comprising: encrypting a command to said implanted device with said session key (see paragraph [0065]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang’s invention with Amir’s and Forsberg’s invention to enhance security (see Wang’s abstract).  
Regarding Claim 9, Amir and Forsberg disclose the method as described 
above.  Amir and Forsberg fails to disclose wherein said message includes a session key, the method further comprising:  encrypting data sent from said implanted device with said session key.  Wang discloses wherein said message includes a session key, the method further comprising:  encrypting data sent from said implanted device with said session key (see paragraph [0065]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang’s invention with Amir’s and Forsberg’s invention to enhance security (see Wang’s abstract).    
	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir and Forsberg in view of Polefko et al. (Polefko), U.S. Publication No. 2013/0166642.
Regarding Claim 15, Amir and Forsberg disclose the method as described 
above where Forsberg discloses said TET link.  Amir and Forsberg fails to disclose further comprising:  verifying a message sent over said unsecured radio channel by sending a verification message from said external device to the implanted device over said link.  Polefko discloses further comprising:  verifying a message sent over said unsecured radio channel by sending a verification message from said external device to the implanted device over said link (see paragraph [0027]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Polefko’s invention with Amir’s and Forsberg’s invention for providing mechanisms to ensure that only complete and properly formatted messages received from approved external devices are processed by the implanted device (see paragraph [0025] of Polefko).
	
Claims 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir in view of Forsberg in further view of Wang.
Regarding Claim 16, Amir discloses an implanted device for secure 
communication comprising:
a receiver (i.e., receiver of the IMD) configured receiving power from and external device and supplying said power to the implanted device (see paragraphs [0072]-[0073]);
a data receiving circuit connected to said receiver configured to receive a key from said receiver (as required for receiving the personal key described in paragraph [0078]);
an encryption module functionally connected to said data receiving circuit for receiving said key from said data receiving circuit and configured for encrypting a message with asymmetric encryption based on said key to produce an encrypted message (as required for encrypting communication between the charger transmitter 442 and IMD as described in paragraph [0078]), and
a transceiver functionally connected to receive said encrypted message from said encryption module and send said encrypted message to said external device over a two way radio channel (in other words, charger transmitter 442 may include two communication channels, one for transferring energy to charge the rechargeable batteries, including modulated data for programming the flexible subcutaneous IMD and another for transmitting and receiving status information about the recharging process as described in paragraph [0078] therefore, a transceiver is required).
Amir fails to disclose transcutaneous energy transfer (TET) and public key.
Forsberg discloses transcutaneous energy transfer (TET) (as described in 
paragraph [0098], transcutaneous energy transfer systems can be utilized over extended periods of time, either to power the implanted medical device 16 over an extended period of time or to charge a replenishable power supply within implanted medical device 16.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Forsberg’s invention with Amir’s invention for providing greater therapeutic advantage to the patient and/or extends the time between charging effectively increasing patient comfort (see paragraph [0019] of Forsberg).
Amir and Forsberg fail to disclose public key.
Wang discloses public key (see paragraph [0065]).
It would have been obvious to a person of ordinary skill in the art before the 
effective filing date of the claimed invention to consider Wang’s invention with Amir’s and Forsberg’s invention to enhance security (see Wang’s abstract).
Regarding Claim 17, Amir, Forsberg and Wang disclose the device as described above.  Amir fails to disclose wherein the implanted device does not include a modulator capable of modulating an outgoing message onto said TET channel.  Forsberg discloses wherein the implanted device does not include a modulator capable of modulating an outgoing message onto said TET channel (Forsberg only mentions therapy module 28 in paragraph [0044] and do not disclose the module capable of modulating an outgoing message onto said TET channel).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Forsberg’s invention with Amir’s and Wang’s invention for providing greater therapeutic advantage to the patient and/or extends the time between charging effectively increasing patient comfort (see paragraph [0019] of Forsberg).
Regarding Claim 18, Amir, Forsberg and Wang disclose the device as described above.  Amir fails to disclose wherein the implanted device does not include an asymmetric decryption circuit capable of generating said public key and a private key and decrypting an asymmetric encrypted message encrypted with said public key.  Forsberg discloses wherein the implanted device does not include an asymmetric decryption circuit capable of generating said public key and a private key and decrypting an asymmetric encrypted message encrypted with said public key (Forsberg does not teach generating public key and private key and decrypting asymmetric encrypted message encrypted with said public key therefore, does not teach an asymmetric decryption circuit included in the implanted device).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Forsberg’s invention with Amir’s and Wang’s invention for providing greater therapeutic advantage to the patient and/or extends the time between charging effectively increasing patient comfort (see paragraph [0019] of Forsberg).
Regarding Claim 19, Amir, Forsberg and Wang disclose the device as described above where Forsberg discloses TET.  Amir further discloses further comprising a rechargeable power supply for said implanted device, said power supply functionally attached to said receiver for recharging from said power supplied by said external device (see paragraph [0078]).
Regarding Claim 20, Amir, Forsberg and Wang disclose the device as 
described above where Forsberg discloses TET.  Amir fails to disclose wherein said external device includes a generator configured to transmit energy to the implanted device and an asymmetric decryption circuit capable of generating said public key and a private key and decrypting an asymmetric encrypted message encrypted with said public key and a modulator functionally connected to said decryption circuit for receiving said public key and said modulator functionally connected to said generator for modulating said public key onto a signal and transferring said key to the implanted device.  Wang discloses wherein said external device includes a generator configured to transmit energy to the implanted device and an asymmetric decryption circuit capable of generating said public key and a private key and decrypting an asymmetric encrypted message encrypted with said public key and a modulator functionally connected to said decryption circuit for receiving said public key and said modulator functionally connected to said generator for modulating said public key onto a signal and transferring said key to the implanted device (see paragraphs [0065] and [0066]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Wang’s invention with Amir’s and Forsberg’s invention to enhance security (see Wang’s abstract).
Regarding Claim 21, Amir, Forsberg and Wang disclose the device as 
described above.  Amir fails to disclose wherein said external device does not include a receiver capable of receiving a message over said TET channel.  Forsberg discloses wherein said external device does not include a receiver (i.e., external charging device 48 consists of charging unit 50 and external antenna 52; see paragraph [0048]) capable of receiving a message over said TET channel (as shown in figure 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Forsberg’s invention with Amir’s and Wang’s invention for providing greater therapeutic advantage to the patient and/or extends the time between charging effectively increasing patient comfort (see paragraph [0019] of Forsberg).

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645    
April 18, 2022